                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA
                                      Minneapolis Division


In re:                                                Bankr. Case No.: 20-42261-MER

ARRON MICHAEL BERGSTROM,                              Chapter 7

                Debtor.


ARRON MICHAEL BERGSTROM,                              Adv. Proc. No.: 20-04149

                Plaintiff,
v.

HIGHER EDUCATION SERVICING
  CORPORATION,

NAVIENT SOLUTIONS, LLC and

EDUCATIONAL CREDIT MANAGEMENT
  CORPORATION

                Defendants.



     STIPULATION TO DISMISS NAVIENT SOLUTIONS, LLC AS A DEFENDANT
      AND TO ADD EDUCATIONAL CREDIT MANAGEMENT CORPORATION
             AS A DEFENDANT IN THIS ADVERARY PROCEEDING


         Plaintiff, Aaron Michael Bergstrom (“Plaintiff”), Defendant, Navient Solutions, LLC

(“Navient”), and interested party Educational Credit Management Corporation (“ECMC”), by

and through their respective undersigned counsel, hereby stipulate and agree as follows:


         1.     On September 24, 2020, the Plaintiff filed a voluntary Chapter 7 petition for relief

under the United States Bankruptcy Code, and a discharge of eligible debts was entered on

December 22, 2020.
        2.     On December 21, 2020, the Plaintiff filed a complaint, naming Navient Solutions,

LLC as one of the defendants, seeking a discharge of educational loan debt.

        3.     Navient represents that it is a servicer of certain guaranteed Stafford Student

Loans, made under the Federal Family Education Loan Program (“FFELP”), on which Plaintiff

is liable (“FFELP Loans”), and that the FFELP guarantor on Plaintiff’s Consolidation Loans is

Great Lakes Higher Education Corporation, now known as Ascendium Education Solutions, Inc.

(“GLHEC / AESI”).

        4.     Navient represents that, pursuant to applicable provisions of the Code of Federal

Regulations (“CFR”), the filing of Plaintiff’s Complaint triggered the FFELP guaranty, and all

interests in the Plaintiff’s FFELP Loans have been transferred to the FFELP guarantor, GLHEC /

AESI.

        5.     Navient represents that, as of the date of the filing of this Stipulation, it is a

disinterested party to this adversary proceeding, with no authority over the relief requested in the

Plaintiff’s Complaint.

        6.     ECMC represents that it is a specialized guarantor under the FFELP program, that

inter alia, accepts assignment of FFELP loans from other FFELP guarantors, for the specific

purpose of responding to discharge Complaints in bankruptcy cases, and that ECMC has

accepted assignment of the Plaintiff’s FFELP Loans from GLHEC / AESI.

        7.     ECMC represents that it is the real party in interest as a defendant in this matter

with respect to the Plaintiff’s FFELP Loans.

        8.     The parties to this Stipulation stipulate and agree to the dismissal of Navient as a

defendant in this adversary proceeding and the addition of ECMC as a defendant in this

adversary proceeding.
                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA
                                      Minneapolis Division


In re:                                               Bankr. Case No.: 20-42261-MER

ARRON MICHAEL BERGSTROM,                             Chapter 7

                Debtor.


ARRON MICHAEL BERGSTROM,                             Adv. Proc. No.: 20-04149

                Plaintiff,
v.

HIGHER EDUCATION SERVICING
  CORPORATION,

NAVIENT SOLUTIONS, LLC and

EDUCATIONAL CREDIT MANAGEMENT
  CORPORATION

                Defendants.


                           ORDER APPROVING
     STIPULATION TO DISMISS NAVIENT SOLUTIONS, LLC AS A DEFENDANT
      AND TO ADD EDUCATIONAL CREDIT MANAGEMENT CORPORATION
             AS A DEFENDANT IN THIS ADVERARY PROCEEDING


         This matter comes before the court upon the stipulation between the Plaintiff, Aaron

Michael Bergstrom (“Plaintiff”), Defendant, Navient Solutions, LLC (“Navient”), and interested

party Educational Credit Management Corporation (“ECMC”) to dismiss Navient Solutions,

LLC as a defendant in this adversary proceeding, and to add ECMC as a defendant in this

adversary proceeding. Based upon the stipulation, it is hereby ORDERED that:

         1.     The stipulation is approved.
         2.    Navient Solutions, LLC is hereby dismissed as a defendant in this adversary

proceeding.

         3.    Educational Credit Management Corporation is hereby added as a defendant in

this adversary proceeding.

         4.    Educational Credit Management Corporation’s Answer, filed on March 19, 2021

(Doc. #10) shall be recognized as its Answer to the Plaintiff’s Complaint in this matter.



Dated:



                                      MICHAEL E. RIDGWAY
                                      UNITED STATES BANKRUPTCY JUDGE
